PER CURIAM.
The order appealed from entered upon remand after our decision in Adams v. Adams, 357 So.2d 264 (Fla. 3d DCA 1978), is affirmed in all respects except one. The contempt order as amended contains no provisions for the husband S. Charles Adams to purge himself from the thirty day jail sentence imposed by paying, as previously ordered, the child support arrearages and child support payments as they become due. Such explicit purge provisions are essential to this civil contempt order. We, accordingly, reverse the order under review as to this issue and remand the cause to the trial court with directions to insert the appropriate purge provisions in the contempt order. Spencer v. Spencer, 311 So.2d 822 (Fla. 3d DCA 1975); Williams v. Williams, 277 So.2d 542 (Fla. 2d DCA 1973); Lord v. Lord, 104 So.2d 624 (Fla. 2d DCA 1958).
Affirmed in part; reversed in part and remanded.